UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                              December 13, 2011

                               No. 11-1250 & 11-1590

                            MARS HOME FOR YOUTH,
                                           Petitioner/Cross Respondent
                                     v.

                     NATIONAL LABOR RELATIONS BOARD,
                                          Respondent/Cross Petitioner


        THE PENNSYLVANIA SOCIAL SERVICES UNION, LOCAL 668 OF
        THE SERVICE EMPLOYEES INTERNATIONAL UNION, AFL-CIO,
                                       Intervenor


                                   (NLRB-1: 6CA-37135)

Present: MCKEE, Chief Judge, FUENTES and GREENBERG, Circuit Judges.

      Motion by Respondent/Cross Petitioner, National Labor Relations Board, to
      Publish an Unreported Decision.

                                                         Respectfully,
                                                         Maria L. Reyes, Case Manager

_________________________________ORDER________________________________

The foregoing motion is granted.


                                         By the Court,


                                         /s/ Julio M. Fuentes
                                         Circuit Judge

Dated: January 19, 2012

cc: Ronald J. Andrykovitch, Esq.
    Ruth E. Burdick, Esq.
Chairman Linda Dreeben, Esq.
MacKenzie Fillow, Esq.
Amy H. Ginn, Esq.
Jill A. Griffin, Esq.
Jessi D. Herman, Esq.
Usha Dheenan, Esq.
Claudia Davidson, Esq